Case 1:19-cr-00081-RI\/|C Document 5 Filed 04/04/19 Page 1 of 10

UNITEI) STATES I)ISTRICT COURT
FOR THE DISTRICT ()F COLUMBIA

 

uNlTF.o sTATEs or AMEch = eluMlNAL No. 19_c1z_00031 (RMC)
\’. _ n
F § L E l
soNAL PATEL,
APR -l| lelg
Defendant.
C|e§ri<, U.S. Distriet and
sTATEMF.NT oF 0FFENSE a"k’up*°” C°L'"S

 

'I`he United States ot` Arneriea, by the undersigned attorneys, the United States Attorney
for the District of Columbia, and the Aeting Chiei` o{" the Criminal Division’s Pub|ie Intcgrity
Scction, respectfully submit the following Slatemenl ol`Ol`t`ense in the above-captioned mattcr.

The following proffer of the government’S evidence is intended only to provide the Court
with enough evidence to satisfy the mandate ol` Rule l t(b)(3) of the liedera| Rules of C:'iminal
Proeedure. This proffer is not intended to be a disclosure ol`all the evidence available to the United
States nor, to the extent it makes representations concerning anything the defendant said, is it a
recitation of all that the defendant said.

l"Iad this matter gone 10 trial, the governments evidence would have Shown, beyond a
reasonable doubt, the l`ollowing t`aets.

Infruduer."on

l. 'l`he defendant SONAL l’A'l`EL worked as a Brancli Chiel` within the lnl`ormation
Technology Division of the U.S. Department of I-Iomeland Seeurity-Offiee of Inspeetor General
("l)l-lS-Ol(]")1 located at 1120 Vermont Avenue, N.W.._ in Washington D.C. 'l`he defendant

oversaw the development and maintenance ol" DHS-OIG’S Enl`orcement Database System

Case 1:19-cr-00081-RI\/|C Document 5 Filed 04/04/19 Page 2 of 10

(“EDS”). Prior to joining DHS-OlG in February 2009, the defendant worked at the Transportation
Security Administration (“TSA”) and the U.S. Postal Service-Office of lnspector Genera| (“USPS-
OIG”). While at USPS-OlG, the defendant worked on USPS-OlG’s case management systems,
including USPS-OIG’s STARS database, which was used primarily for investigations and audits,
as well as USPS-OIG’s PARlS applications, which USPS-OlG employees used to interface with
the STARS database, While at DHS-OIG, the defendant did not request or receive any
authorizations for outside employment.

2. Co-Conspirator l founded Delta Business Solutions, lnc., a Maryland corporation,
in September 2015. Co-Conspirator l worked for DHS-OIG from February 2008 until 2013,
including as DHS-OIG’s Acting inspector General. While at DHS-OIG, Co-Conspirator l
supervised the defendant, both directly and indirectly. Prior to working at DHS-OIG, Co-
Conspirator l worked at TSA and USPS-O|G. Co-Conspirator l began supervising the defendant
at USPS-OIG when Co-Conspirator l was the Director of lnfonnation Technology and the Deputy
Chief lnformation Offlcer.

3. Co-Conspirator 2 worked as an Inforrnation Technology (“IT”) Specia|ist within
the lnformation Technology Division of DHS-OlG and was supervised by the defendant. Prior to
joining DHS-OIG in .lune 2010, Co-Conspirator 2 worked at USPS-OlG.

The Conspiracy to Commit Theft of Government Property

4. EDS is the case management system used by the DHS-OlG Office of
lnvestigations. In or about 2008, DHS obtained ownership rights to the EDS source code. Since
2008, DHS-OIG has substantially modified and enhanced the EDS system. The initial contract for

the EDS system cost DHS approximately $3,|6|,620.30. One substantial modification to EDS
2

Case 1:19-cr-00081-RI\/|C Document 5 Filed 04/04/19 Page 3 of 10

was the creation of an “eSubpoena” module. The functional specifications for the module were
finalized on or about September 29, 2014. The defendant oversaw the development and
implementation of this module by government employees and government contractors working
under her. These employees included Co-Conspirator 2, who was the principal developer on this
module. As detailed below, the defendant used her position within DHS-OIG to access and create
digital copies of (l) the EDS source code, which included the eSubpoena module, (2) DHS-OIG’s
database, which included the personal identifying information (“Pll”) of DHS employees, and (3)
the Pll of U.S. Postal Service (“USPS”) employees The defendant did this over the course of
several months for the purpose of providing this data to Co-Conspirator l so that he could develop
a commercially-owned version of a case management system, referred to as “EDS 2.0,” that could
in turn be offered for sale to government agencies.

5. ln 2009, Co-Conspirator l provided the defendant with a CD containing USPS-
OIG’s STARS database, source code, scripts, and file server contents, which included the PII of
USPS employees. Co-Conspirator l had the defendant copy the contents of the CD to the DHS-
OlG server to enhance DHS-OIG’s audit systems.

6. On October l4, 20\4, the defendant copied the EDS source code, which included
the eSubpoena module, and database files from the DHS-OIG computer network onto an optical
disk.

7. On or about November 4, 2014, the defendant instructed a subordinate DHS-OIG
employee to send the defendant instructions on how to install the EDS system. Pursuant to the
defendant’s request, the DHS-OIG employee provided the defendant with instructions on how to

rebuild the EDS system on an alternate server.

Case 1:19-cr-00081-RI\/|C Document 5 Filed 04/04/19 Page 4 of 10

8. On or about November 4, 201 5, the defendant sent, from her personal Yahoo! email
account to Co-Conspirator l’s Verizon email account, a list of Multiple Activation Keys and a Key
Management Services Code associated with various Microsoft sofiware products. These Multip|e
Activation Keys and Key Management Services Code, which could be used to download Microsoft
software products without payment, being the property of DHS-OlG and the United States
Government, had a value of approximately $348,362.00.

9. On or about December l, 2015, an employee at the U.S. Department of Agriculture-
Office of lnspector General (“USDA-OIG”) emailed the defendant to inquire about acquiring EDS
from DHS-OIG for USDA-OIG. USDA-OIG would have been able to obtain EDS from DHS-
OIG free of charge based on a Memorandum of Understanding between the agencies. Severa|
months later, the defendant called the USDA-OlG employee and stated that she thought that USDA
would be better served by EDS 2.0, a commercial product being developed by Co-Conspirator l,
with the defendant’s assistance, and Co-Conspirator 2. The defendant further stated that she and
Co-Conspirator l would like to meet with the USDA-OlG employee to discuss EDS 2.0.

10. On or about May 25, 20|6, the defendant sent, from her personal Yahoo! email
account to Co-Conspirator l’s Verizon email account, a list of the key benefits of EDS 2.0.

ll. On or about May 26, 20|6, the defendant and Co-Conspirator l met with the
USDA-OIG employee at a restaurant in the District of Columbia. At that meeting, the defendant
and Co-Conspirator l discussed the benefits of EDS 2.0 and the disadvantages of DHS-OlG’s
EDS. The USDA-OIG employee expressed interest in the eSubpoena module that was present in
DHS-OIG’s EDS. The defendant stated that she could “tell him [Co-Conspirator l] the concepts”

of eSubpoena so that Co-Conspirator l could incorporate eSubpoena into EDS 2.0. The defendant
4

Case 1:19-cr-00081-RI\/|C Document 5 Filed 04/04/19 Page 5 of 10

further stated that Co-Conspirator 2 could incorporate eSubpoena into EDS 2.0. Co-Conspirator
l stated that he would give the defendant his input so that the costs for USDA-OlG to purchase
EDS 2.0 could be developed.

12. On or about May 27, 2016, the defendant copied DHS-OlG’s EDS source code and
database from the DHS-OlG computer network onto optical disks in order to provide them to Co-
Conspirator 1 to aid in his development of EDS 2.0. On or about May 27, 2016, the defendant
also sent, from her government email account to her personal Yahoo! email account, a government
document containing detailed instructions for rebuilding the EDS web applications from backup
files onto another server. Also on May 27, 20 l 6, the defendant forwarded that document from her
Yahoo! email account to Co-Conspirator l’s Verizon email account,

13. On or about May 30, 2016, the defendant, Co-Conspirator 1, and Co-Conspirator 2
met at the defendant’s residence in Sterling, Virginia. During the meeting, the defendant and Co-
Conspirator 2 showed Co-Conspirator l improvements to the EDS system, including the addition
of the eSubpoena module. The defendant, Co-Conspirator l, and Co-Conspirator 2 discussed
technology for EDS 2.0 based on USPS-OlG’s case management system and EDS.

14. 1n or about June 2016, the defendant met Co-Conspirator 1 on the side of the road
in Virginia as Co-Conspirator l was on the way to Washington Du||es lntemational Airport to
travel to India to meet with software developers for the purpose of developing EDS 2.0. The
defendant provided to Co-Conspirator 1 two DVDs containing DHS-OIG’s EDS source code and
data. Co-Conspirator l subsequently stored the EDS source code and database files on a server in

his residence.

Case 1:19-cr-00081-RI\/|C Document 5 Filed 04/04/19 Page 6 of 10

15. On or about June 27, 2016, Co-Conspirator 2 sent, from his government email
account to the defendant’s government email account, technical instructions relating to the EDS
system. The defendant then sent these instructions from her government email account to her
personal Yahoo! email account and then forwarded those instructions from her Yahoo! email
account to Co-Conspirator l’s Verizon email account,

16. On or about June 30, 2016, the defendant and Co-Conspirator l participated in an
online meeting with an lndian-based software development company, with which Co-Conspirator
l and Delta Business Solutions, Inc. had contracted for services associated with developing EDS
2.0. Co-Conspirator 1 provided software developers with the lndian company remote access over
the lntemet to the EDS source code and DHS-OIG database files that the defendant had provided
to Co-Conspirator 1 and that Co-conspirator 1 had saved on a non-govemment server.

17. On or about Ju|y 8, 2016, at the defendant’s request, Co-Conspirator 2 sent, from
his government email account to the defendant’s government email account, a government
document containing the functional requirements for the eSubpoena module. Also on or about
July 8, 2016 and then again on or about July 20, 2016, the defendant sent that document from her
government account to her personal Yahoo! email account, On or about .|uly 8, 2016, the
defendant forwarded that email and document from her personal Yahoo! email account to Co-
Conspirator l’s Verizon email account,

18. ln or about July 2016, Co-Conspirator l provided a laptop computer to the
defendant, The defendant brought the laptop computer to DHS-OlG headquarters and delivered it
to Co-Conspirator 2. On or about .luly 13, 2016, the defendant requested that Co-Conspirator 2

check the laptop computer to determine whether fresh downloads of DHS-OlG’s EDS source code
6

Case 1:19-cr-00081-RI\/|C Document 5 Filed 04/04/19 Page 7 of 10

and database files were needed, or whether the laptop computerjust needed to be configured. Co-
Conspirator 2 subsequently delivered the laptop computer to the Co-Conspirator l at a location in
Virginia.

19. On or about November 2, 2016, the defendant sent, from her personal Yahoo! email
account to Co-Conspirator l’s Verizon email account, U.S. General Services Administration
public information on pricing case management systems for the defendant and Co-Conspirator l
to use as a basis for pricing EDS 2.0.

20. ln or about February 2017, Co-Conspirator 1 could not find his copy of the CD
containing the USPS-OIG database, EDS source code, scripts, and file server contents. Co-
Conspirator l wanted to put these items onto a computer server in his home where he could work
on developing the software system. To assist Co-Conspirator 1 in this respect, the defendant once
again copied the USPS-OIG database, source code, scripts, and file server contents from the DHS-
OIG server onto an optical disk. On or about March 21 , 2017, the defendant provided two DVDs
containing these items to Co-Conspirator 2 for delivery to Co-Conspirator l. Co-Conspirator 2
met Co-Conspirator l outside of DHS-OIG headquarters in Washington, D.C., and delivered the
DVDs to Co-Conspirator l.

2l. In or about March 2017, the defendant and Co-Conspirator l participated in an
online meeting with an lndian-based software development company during which employees of
the lndian-based software development company demonstrated what they had produced.

22. On April 19, 2017, law enforcement executed search warrants at the defendant’s
residence in Sterling, Virginia, and Co-Conspirator l’s residence in Sandy Spring, Maryland.

From Co-Conspirator l’s residence, law enforcement recovered multiple laptop computers,

7

Case 1:19-cr-00081-RI\/|C Document 5 Filed 04/04/19 Page 8 of 10

computer servers, optical devices (CDs and DVDs), and external data storage drives (USB drives).
On the computer server, law enforcement located a copy of DHS-OIG’s EDS system, including,
but not limited to, the following information: information on 158,924 DHS-OIG investigative
cases through December 18, 2014; entries for 36,824 witnesses, subjects, victims, and other
individuals associated with DHS-OIG cases; and Pll for 189,376 DHS employees, including
names, dates of birth, social security numbers, addresses, and pay grades. All of this data
constituted government property that the defendant knowingly provided to Co-Conspirator 1 to
assist him in the development of EDS 2.0. Forensic analysis further revealed that the server in Co-
Conspirator l’s residence contained a version of USPS-OlG’s case management system and the
Pll of USPS employees, both of which also constituted government property that the defendant
provided to Co-Conspirator 1 to assist him in the development of EDS 2.0.

23. During the search at Co-Conspirator 1 ’s residence, law enforcement also recovered
numerous optical disks containing DHS-OlG’s EDS source code and database files which the
defendant had provided to Co-Conspirator l, including the files which the defendant had copied
from the DHS-OIG computer network on or about October l4, 2014.

24. ln total, law enforcement determined that the defendant, Co-Conspirator l, and Co-
Conspirator 2 obtained the Pll of approximately 246,167 DHS employees and 6,723 USPS
employees. ln order to address the potential effects of the conduct of the defendant, Co-
Conspirator l, and Co-Conspirator 2, DHS spent approximately $448,023.94 on an initial contract
to provide credit monitoring and notification services for affected individuals. USPS spent
approximately $33,148.84 to provide credit monitoring and notification services for affected

individua|s.

Case 1:19-cr-00081-RI\/|C Document 5 Filed 04/04/19 Page 9 of 10

Limited Nature of Proff`er

25. This proffer of evidence is not intended to constitute a complete statement of all

facts known by the defendant, but is a minimum statement of facts intended to provide the

necessary factual predicate for the guilty plea. The limited purpose of this proffer is to demonstrate

that there exists a sufficient legal basis for defendant’s plea of guilty to the charged crime.

JESSIE K. LlU
UNITED STATES ATTORNEY

 

By:

 

D`;&vld'B. KENT

D.C. Bar No. 482850

Assistant United States Attomey
555 4th Street, N.W.
Washington, D.C. 20530

(202) 272-7762
David.Kent@usdoj.gov

DATED: .lanuary Q, 2019

Respectfully submitted,

ANNALOU TlROL
ACTING CHlEF
Public lntegrity Section

\/+Q_S

VlCTOR R. SALGADO

D.C. Bar No. 975013

Trial Attomey

Public lntegrity Section, Criminal Division
1400 New York Avenue, N.W.
Washington, D.C. 20005

(202) 353-4580
Victor.Salgado@usdoj.gov

Case 1:19-cr-00081-RI\/|C Document 5 Filed 04/04/19 Page 10 of 10

DEFENDANT'S ACCEPTANCE

The preceding statement is a summary, made for the purpose of providing the Court with
a factual basis for my guilty plea to the charges against me. It does not include all of the facts
known to me regarding this offense. l make this statement knowingly and voluntarily and because
l am, in fact, guilty of the crime charged. No threats have been made to me nor am l under the
influence of anything that could impede my ability to understand this Statement of Offense fully.

l have read every word of this Statement of the Offense, or have had it read to me. Pursuant
to Federal Rule of Criminal Procedure ll, after consulting with my attomey, l agree and stipulate
to this Statement of the Offense, and declare under penalty of perjury that it is true and correct.

Date: Ol.i/OU/ ZUlq feb/t Q//; fCL?:;E/l
' ' ` soNAL PATEL
Defendant

ATTORNEY’S ACKNOWLEDGMENT

I have read this Statement of Offense, and ha ' it with my client fully. 1 concur
in my client’s desire to adopt and stipulate to this Offense as true and accurate.

Date: A€!~l A: fgé`lol l /
t THoMAs C. rl{ul', Esq.

Counsel for Defendant Patel

 

 

10

